10

li

12

13

14
15
16
17
18
19
20
21

22
23
24

25

 

3077 B Clairemont Drive #372
San Diego, CA 92117

Plaintiff In Pro Per

Anton Ewing,
Plaintiff,

VS.

Hurricane Tax, LLC, a California
Limited Liability Company,
Deepak Sadashiv Parwatikar, an
individual,

Defendants.

 

Anton Ewing (NOT AN ATTORNEY)

)

 

- Case 3:19-cv-02328-JLS-KSC Document1 Filed 12/06/19 Pee FLED

 

Dec 06 2019

 

 

 

CLERK, U.S. DISTRICT ¢
SOUTHERN DISTRICT OF CAE
BY sf soniad

 

RT
FORNIA
DEPUTY

 

THE UNITED STATES FEDERAL DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Civil Case No. 49C¢V2328 MMAKSC

1.

 

NEGLIGENT VIOLATIONS OF
THE TELEPHONE
CONSUMER PROTECTION
ACT [47 U.S.C §227 (b)]

. WILLFUL VIOLATIONS OF

THE TELEPHONE
CONSUMER PROTECTION
ACT [47 U.S.C. §227(b)]

. NEGLIGENT VIOLATIONS OF

THE TELEPHONE
CONSUMER PROTECTION
ACT [47 U.S.C. §227 (c)]
WILLFUL VIOLATIONS OF
THE TELEPHONE
CONSUMER PROTECTION
ACT [47 U.S.C. §227(c)]

. VIOLATION OF CALIFORNIA

INVASION OF PRIVANCY

ACT [PC §632.7]

JURY TRIAL REQUESTED

PLAINTIFF’S INITIAL COMPLAINT- 1]

 

19cv

 
10

41

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-02328-JLS-KSC Document1 Filed 12/06/19 PagelD.2 Page 2 of 24

Plaintiff Anton Ewing (“Plaintiff”), an individual, alleges the following upon

information and belief based upon personal knowledge:
I. NATURE OF THE CASE

1. Plaintiff brings this action seeking damages and any other available legal or
equitable remedies resulting from the illegal actions of Hurricane Tax, LLC, a
California limited liability company (“Hurricane Tax”) and its owner, officer,
member and Manager, Deepak Sadashiv Parwatikar (“Parwatikar’”), in negligently,
knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in
violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq.
(“TCPA”) and related regulations, specifically the National Do-Not-Call
provisions, thereby invading Plaintiff's privacy. Further, Defendants each violated
California’s Invasion of Privacy Act (CIPA) by illegally recording the
telemarketing calls they made to Plaintiff without disclosing that such call was
being recorded by Defendants, all in violation of PC §637.2 and PC §632.7. This
case involves more than one call in violation of the TCPA and CIPA.

2. Throughout the below listed paragraphs in this lawsuit, where the word
“Defendants” is used and employed, it shail be and is intended to include
Defendant Deepak Sadashiv Parwatikar and Defendant Hurricane Tax, LLC.

3. On December 4, 2018, just over a year ago, Hurricane Tax called Plaintiff
and on the same day Plaintiff sent Defendant an email instruction them to never

call him ever again. Then, on December 5, 2019, Defendant called again, twice.

PLAINTIFF’S INITIAL COMPLAINT- 2

 

19cev
10

11

12

13

14

15

16

V7

18

19

20

21

22

23

24

23

 

 

Case 3:19-cv-02328-JLS-KSC Document1 Filed 12/06/19 PagelD.3 Page 3 of 24

Once from 619-308-6237 and then from 213-205-6496.

4, David in Florida claiming his company name is DNZ said that he got the
lead from one of two lead sources which was an online submission. He said that
Philip had already researched in and sent over the IP address to Hurricane Tax.

5. Hurricane Tax has the IP address of the fake and fraudulent lead source
because Philip at 619-308-6237 sent it to them.

6. There was a very distinct bubble popping sound at the beginning of the calls,
Just like the ones used by Defendant Parwatikar mention in the consent judgment
against him by the Attorney General of New Mexico in 17-cv-00251-JB-KRS.

7. The number of calls that Plaintiff has received on his -9640 phone is over 10
calls. Hurricane Tax is one of the leading telemarketing scofflaws in the county.
Plaintiff knows this from suing dozens of telemarketers every year for the past five
years. This is the worst case of TCPA scofflaws that Plaintiff has ever seen.

8. Hurricane Tax advertises on its web page at https://www.hurricanetax.com

which is able to be viewed in California.

Il. JURISDICTION & VENUE

9. Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff, a
resident of California, seeks relief from the United States Federal District Court,
Southern District of California. For each TCPA subsection (b and c), Plaintiff also

seeks up to $1,500.00 in damages for each call in violation of the TCPA, which,

PLAINTIFF'S INITIAL COMPLAINT- 3

 

19cv
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-02328-JLS-KSC Document1 Filed 12/06/19 PagelD.4 Page 4 of 24

when all calls are added up, exceeds the threshold required for federal court
jurisdiction.

10. The Court has ancillary jurisdiction, in its discretion, over the attendant state
law claims, including but not limited to California’s Penal Code §637.2, et seq. and|
Civil Code §1770(a)(22)(A).

11. This Court also has federal-question subject matter jurisdiction over the
Plaintiff's TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a
federal statute. Mims vy. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012).

12. This Court has personal jurisdiction over Defendants Hurricane Tax, LLC
and Parwatikar because a substantial part of the wrongful acts alleged in this
Complaint were committed in California. For example, Hurricane Tax, LLC and
Parwatikar made illegal telemarketing robocalls to Mr. Ewing, with area code 619,
while he was in California. Hurricane Tax, LLC and Parwatikar have also
subjected themselves to personal jurisdiction in California because they are
running and abetting said criminal operation. See 47 USC 8501.

13. Venue is proper in the United States District Court for the Southern District
of California pursuant to 28 U.S.C. § 1391(b) and because Defendants do business
within the State of California and Plaintiff resides within the County of San Diego.
14. Defendants have purposefully directed their activities into California and

have thus enjoyed the benefits and protections of California law.

PLAINTIFF’S INITIAL COMPLAINT- 4

 

19cv
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-02328-JLS-KSC Document1 Filed 12/06/19 PagelD.5 Page 5 of 24

It, PARTIES

15. Plaintiff, Anton Ewing. (‘Plaintiff’), is an individual and resident in
California.

16. Defendant Hurricane Tax, LLC is a vociferous robo-dialing telemarketer,
and is a “person” as defined by 47 U.S.C. § 153 (39).

17. The above named Defendant Hurricane Tax, LLC, and its subsidiaries and
agents, as well as Parwatikar, are collectively referred to as “Defendants.” The
true names and capacities of the Defendants sued herein as DOE DEFENDANTS 1
through 10, inclusive, are currently unknown to Plaintiff, who therefore sues such
Defendants by fictitious names. Each of the Defendants designated herein as a
DOE is legally responsible for the unlawful acts alleged herein. Plaintiff will seek
leave of Court to amend the Complaint to reflect the true names and capacities of
the DOE Defendants when such identities become known.

18. Plaintiff is informed and believes that at all relevant times, each and every
Defendant was acting as an agent and/or employee of each of the other Defendants
and was acting within the course and scope of said agency and/or employment with
the full knowledge and consent of each of the other Defendants. Plaintiff is
informed and believes that each of the acts and/or omissions complained of herein
was made known to, and ratified by, each of the other Defendants. Defendants

controlled every aspect of its agent’s operations including the scripts to be read on

PLAINTIFF'S INITIAL COMPLAINT- 5

 

19¢cv
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-02328-JLS-KSC Document1 Filed 12/06/19 PagelD.6 Page 6 of 24

each call and the fact that Defendant required its agent to record each
telemarketing call. Hurricane Tax is and was, at all times relevant to this action, a
knowingly and intentionally authorized and controlled agent of Parwatikar.

VI. FACTUAL ALLEGATIONS
19, On or about December 4, 2018, Defendants contacted Plaintiff on Plaintiff's
telephone number ending in -9640, in an attempt to solicit Plaintiff to purchase
Defendant’s back braces and knee braces. Defendants used a prerecorded voice
message and an ATDS to initial the call. The robot required Plaintiff to push “1”
to get to a live human. This violates California Civil Code §1770(a)(22)(A).
There was also a very distinct bubble popping sound at the beginning of the call
that indicates an ATDS was used to initiate and dial Plaintiff's cell telephone
number that is itself registered on www.donotcall.gov since 2012.
20. Defendant Hurricane Tax, LLC, is a limited liability company formed in
California on September 7, 2016 as Secretary of State ID number 201625810307.
21. Defendant Hurricane Tax, LLC used a “Vicidial” ATDS system to robodial
Plaintiff on Plaintiff's cell phone to sell Plaintiff a medical device. Parwatikar
purchased, setup and activated the Vicidial system.

22. Defendants are being sued for violating 47 USC §227(b)(1)(A), 47 USC

PLAINTIFF'S INITIAL COMPLAINT- 6

 

19¢v
10

1k

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-02328-JLS-KSC Document1 Filed 12/06/19 PagelD.7 Page 7 of 24

§227(c)(5), California Civil Code! §1770(a)(22)(A) and PC §§632.7 and 637.2.
23. Defendant Hurricane Tax, LLC is located at 695 South Vermont Avenue,
Suite 1100-B, Los Angeles, CA 90005.

24. Federal Rule of Civil Procedure 8(b)(2) requires a denial in the Answer by
either Defendant to this Complaint to be fairly responded to and not merely a
blanket denial without explanation.

25. Deepak Sadashiv Parwatikar is an officer of Defendant Hurricane Tax, LLC
and is an attorney that has been previously suspended by the State Bar for a full
year for dishonesty in case number 01-0-03261.

26. Deepak Sadashiv Parwatikar is an owner of Defendant Hurricane Tax, LLC
27. Deepak Sadashiv Parwatikar called Plaintiff from a blocked phone line and
spoke to Anton Ewing through his hired employee agent. Anton Ewing owns,
answers and controls phone number ending in -9640.

28. Hurricane Tax, LLC does not have a California license to engage in the sale

of tax services.

29. Defendant has failed to obtain a bond as required of all telemarketing

 

' Disseminating an unsolicited prerecorded message by telephone without an unrecorded, natural voice first
informing the person answering the telephone of the name of the caller or the organization being represented, and
either the address or the telephone number of the caller, and without obtaining the consent of that person to listen ta
the prerecorded message.

PLAINTIFF’S INITIAL COMPLAINT- 7

 

19cv
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-02328-JLS-KSC Document1 Filed 12/06/19 PagelD.8 Page 8 of 24

organizations in California.

30. Hurricane Tax, LLC is illegally doing business in California.

31. Hurricane Tax, LLC has failed to register as a telemarketer in California
with the California Department of Justice.

32. Defendant has failed to obtain a telemarketers bond in California as required
by the California Department of Justice.

33. Hurricane Tax, LLC exerts agency type control over their third party
telemarketing lead source.

34. Hurricane Tax, LLC requires its lead source to ask certain questions of the
prospective clients before the lead source can transfer the call to Hurricane Tax,
LLC employees.

35. Hurricane Tax, LLC began harassing Plaintiff on or about December 4, 2018
at which time Plaintiff expressly told Defendants to stop calling and to send a
written copy of its Do Not Call policy. Then Defendants called again and again.
None of the Defendants has sent a written copy of their do not call policy.

36. Calling Plaintiffs cell phone in California prior to 8:00 AM is a violation of
the FTC and FCC regulations and therefore a violation of 47 USC §227(c)(5).

37. Plaintiff believes and thereupon alleges that Hurricane Tax, LLC has been
the ultimate cause of Plaintiff's phone ringing off the hook for the past year with

telemarketing calls from back brace providers. Parwatikar is the “El Chappo” of

PLAINTIFF’S INITIAL COMPLAINT- 8

 

19cv
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-02328-JLS-KSC Document1 Filed 12/06/19 PagelD.9 Page 9 of 24

telemarketing. Finally, after years of filing these TCPA cases, Plaintiff has found
the ultimate bad guy, a complete scofflaw. Parwatikar and his operation are solely
responsible for millions of telemarketing robo-calls to California citizens.

38. Defendant Hurricane Tax, LLC also calied Plaintiff from a blocked number
on December 5, 2019 at or around 1:30 PM. Plaintiff did not consent to, nor give
permission for, the subsequent calls made by Defendants to Plaintiff.

39. Often telemarketers higher controlled third parties to do their initial illegal
calling in violation of the TCPA. The initial lead source always plays coy and will
not divulge who they are or who they are working for. That in and of itself is a
violation of the FCC’s Telemarketing Sales Rule and actionable under 47 USC
§227(c)(5). The only way that Plaintiff can find out who the TCPA violator is, is
to fain interest and “play along” on the call as the telemarketer reads the script and
illegally records the responses so they can sell the lead to Defendant Hurricane
Tax, LLC

40. Further, consent must be in writing and signed by the person called.
Plaintiff did not sign any consent to be called.

41. The Honorable District Judge Chad F. Kenney stated on May 1, 2019 in case
number 18-cv-02071, Shelton vs. Fast Advance Funding, LLC: “Well, the only
way this, this act is going to get any teeth in it at all is through a serial litigant.”

42. Judge Kenney was referring to the TCPA when he made this above

PLAINTIFF’S INITIAL COMPLAINT- 9

 

19cv
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Pase 3:19-cv-02328-JLS-KSC Document1 Filed 12/06/19 PagelD.10 Page 10 of 24

statement on the record.

43. Defendant directly called Plaintiff on his DNC registered phone in violation
of the TCPA.

44. The TCPA causes of action (47 USC §227(b) and (c)) filed herein for, inter
alia, illegal telemarketing to Plaintiff's DNC registered cellular phone through the
use of an ATDS is expressly alleged against Defendant Hurricane Tax, LLC

45. Hurricane Tax, LLC has been illegally calling Mr. Ewing, without his
consent, with autodialed and prerecorded calls (“robocalls”) as well as “live-
transfer” calls using an ATDS. Mr. Ewing brings this action under the Telephone
Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), in hopes that an injunction
and damages will encourage Hurricane Tax, LLC and Parwatikar, to change their
ways. To be clear, Plaintiff is suing Hurricane Tax, LLC and Parwatikar for the
directly dialed calls as well as the lead source live transfer calls.

46. Parwatikar is the agent of Hurricane Tax, LLC and controlled the acts and
actions of Hurricane Tax as his alter ego. Parwatikar is conspiring with Hurricane
Tax to violate the TCPA and telemarketing thousands of California citizens and
residents.

47. Defendants used an “automatic telephone dialing system” as defined by 47
U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.

48. Defendants both contacted or attempted to contact Plaintiff from telephone

PLAINTIFF’S INITIAL COMPLAINT- 10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 3:19-cv-02328-JLS-KSC Document1 Filed 12/06/19 PagelD.11 Page 11 of 24

numbers confirmed to be Defendant’s number. After the robot initiated the call, it
was transferred to “Leah” who ask personal questions and illegally recorded the
call. Leah also sent Plaintiff a text solicitation message without permission of
consent from 213-214-2912,

49. Defendant’s calls constituted calls that were not for emergency purposes as
defined by 47 U.S.C. § 227(b)(1 (A).

50. During all relevant times, Defendants both did not possess Plaintiff's “prior
express consent” to receive calls using an automatic telephone dialing system or an
automatic telephone dialing system or an artificial or prerecorded voice on its
cellular telephone pursuant to 47 U.S.C.§227(b)(1){A). At no time did Plaintiff
provide, give or grant express written permission to be called nor to be robo-dialed
by Defendants or its agents.

51. Further, Plaintiffs cellular telephone number ending in -9640 was added to
the National Do-Not-Call Registry on or about February 16, 2012.

52. Defendants placed multiple calls soliciting its business to Plaintiff on his
telephone ending in -9640.

53. Such calls constitute solicitation calls pursuant to 47 C.F.R. § 64.1200(c)(2)
as they were attempts to promote or sell Defendant’s services.

54. Plaintiff received numerous solicitation calls from Defendants within a 12-

month period.

PLAINTIFF'S INITIAL COMPLAINT- 11

 

=

 

19ev
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 3:19-cv-02328-JLS-KSC Document1 Filed 12/06/19 PagelD.12 Page 12 of 24

55. Defendants continued to call Plaintiff on its telephone number -2016 in an
attempt to solicit its services and in violation of the National Do-Not-Call
provisions of the TCPA.

56. Upon information and belief, and based on Plaintiffs experiences of being
called by all defendants after being on the National Do-Not-Call list for several
years prior to Defendant’s initial call, and at all relevant times, Defendants failed to
establish and implement reasonable practices and procedures to effectively prevent
telephone solicitations in violation of the regulations prescribed under 47 U.S.C.
§227(c)(5).

57. Plaintiff was harmed by the acts of all defendants in at least the following
ways: Defendants illegally contacted Plaintiff via his telephone for solicitation
purposes, thereby invading the privacy of said Plaintiff whose telephone number
was on the National Do-Not-Call Registry. Plaintiff was damaged thereby.

58. Plaintiff is suing as a person that received numerous solicitation calls from
Defendants within a 12-month period, who had not granted Defendants prior
express consent and did not have an established business relationship with
Defendants.

59. Defendants illegally recorded each telemarketing call that it made to
Plaintiff in violation of California Penal Codes §632.7 and §637.2. Defendants

owe Plaintiff $5,000 for each and every illegally recorded call.

PLAINTIFF'S INITIAL COMPLAINT- 12

 

 

19cv
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

tase 3:19-cv-02328-JLS-KSC Document1 Filed 12/06/19 PagelD.13 Page 13 of 24

60. The TCPA provides a private cause of action to persons who receive calls in
violation of § 227(b). 47 U.S.C. § 227(b){3).
61. The TCPA makes it unlawful to make telemarketing solicitations to
telephone numbers on the National Do Not Call Registry. 47 U.S.C. § 227(c); 47
C.F.R. § 64.1200(c)(2).
62. The TCPA provides a private cause of action to persons who receive calls in
violation of § 227(c). 47 U.S.C. § 227(c)(5).
63. 47 USC §501 provides that it shall be unlawful to violate 47 USC §227(b).
64, The term ATDS? as used and mentioned herein is as defined by the TCPA
and by the 9" Circuit Court of Appeals in the recent Marks vs. Crunch San Diego,
LLC case. D.C. No 14-cv-00348 BAS BLM.

V. STANDING
65. The court must evaluate lack of statutory standing under the Rule 12(b)(6)
standard. Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). However,
because Plaintiff is proceeding pro se, his complaint “must be held to less stringent

standards than formal pleadings drafted by lawyers” and must be “liberally

 

2 “we conclude that the statutory definition of ATDS includes a device that stores

telephone numbers to be called, whether or not those numbers have been generated
by a random or sequential number generator.”

PLAIN FIFF’S INITIAL COMPLAINT- 13

 

 

 

19cv
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

tase 3:19-cv-02328-JLS-KSC Document1 Filed 12/06/19 PagelD.14 Page 14 of 24

construed.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (reaffirming
standard for pro se complaints post-Twombly). The Ninth Circuit has concluded
that the court's treatment of pro se filings after Twombly and Iqbal remain the same
and pro se pleadings must continue to be liberally construed. Hebbe v. Pliler, 627
F.3d 338, 342 (9th Cir. 2010); see also McGowan v. Hulick, 612 F.3d 636, 640-42
(7th Cir. 2010); Bustos v. Martini Club Inc., 599 F.3d 458, 461-62 (Sth Cir. 2010);
Harris v. Mills, 572 F.3d 66, 71-72 (2d Cir. 2009) (noting that even following
Twombly and Igbal, “we remain obligated to construe a pro se complaint
liberally”).
66. Standing is proper under Article IIT of the Constitution of the United States
of America because Plaintiff's claims state:
67. A valid injury in fact;
68. which is traceable to the conduct of Defendants;
69. and is likely to be redressed by a favorable judicial decision. See, Spokeo,
Inc. v. Robins, 578 U.S.___ (2016) at 6, and Lujan v. Defenders of Wildlife, 504
U.S. 555 at 560. In order to meet the standard laid out in Spokeo and Lujan,
Plaintiffs must clearly allege facts demonstrating all three prongs above.

The “Injury in Fact” Prong
70. Plaintiff's injury in fact, must be both “concrete” and “particularized” in

order to satisfy the requirements of Article III of the Constitution, as laid out in

PLAINTIFF’S INITIAL COMPLAINT- 14

I

 

 

19cv
10

11

12

13

14

15

16

17

is

19

20

21

22

23

24

25

|

 

pase 3:19-cv-02328-JLS-KSC Document1 Filed 12/06/19 PagelD.15 Page 15 of 24

Spokeo (1d.). For an injury to be “concrete,” it must be a de facto injury, meaning
that it actually exists. In the present case, Plaintiff was called on his phone at least
five times by all Defendants. In fact, Plaintiff expressly informed all Defendants to
cease and desist from all future telemarketing on the very first call. Such calls are
a nuisance, an invasion of privacy, and an expense to Plaintiff in multiple ways.
Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir, 2012). Each
Defendant’s invasion of Plaintiffs right to privacy is further exacerbated by the
fact that Plaintiffs phone number, at all times relevant to this litigation, was on the
National Do-Not-Call Registry ( hereinafter, “DNC Registry”). As well, Plaintiff
had no prior business relationship with Defendant prior to receiving the seriously
harassing and annoying calls by Hurricane Tax, LLC. All of Plaintiff's injuries
are concrete and de facto. For an injury to be “particularized” means that the injury
must “affect the plaintiff in a personal and individual way.” Spokeo, Inc. v. Robins,
135 S.Ct. 1540, 578 U.S. (2016) at 14. In the instant case, it was Plaintiff's
phone that was called and it was Plaintiff who answered the calls. It was
Plaintiff's personal privacy and peace that was invaded by both Defendant’s
persistent phone calls using an ATDS and a pre-recoded message, despite Plaintiff
having no prior business relationship with either Defendant and Plaintiff's attempt
to avoid the damage by registering his number on the DNC Registry.

The “Traceable to the Conduct of Defendant” Prong

PLAINTIFF'S INITIAL COMPLAINT- 15

 

 
10

1]

12

13

14

13

16

17

18

19

20

21

22

23

24

25

Case 3:19-cv-02328-JLS-KSC Document1 Filed 12/06/19 PagelD.16 Page 16 of 24

71. The second prong required to establish standing at the pleadings phase is
that Plaintiff must allege facts to show that their injury is traceable to the conduct
of Defendants. In the instant case, this prong is met by the fact that the calls to
Plaintiffs cellular phone and home phone (land line) were placed either by
Defendants directly, or by Defendant’s agent at the express direction and control of
all defendants. See Jones v. Royal Admin. Servs., 866 F.3d 1100 (9th Cir. 2017)

ten factor test from the 9" Circuit and Civil code §2307.

The “Injury is Likely to be Redressed by a Favorable Judicial Opinion”
Prong
72. The third prong to establish standing at the pleadings phase requires Plaintiff
to allege facts to show that the injury is likely to be redressed by a favorable
judicial opinion. In the present case, Plaintiff's Prayers for Relief includes a
request for damages for each cail made by all defendants, as authorized by statute
in 47 U.S.C. § 227. The statutory damages were set by Congress and specifically
redress the financial damages suffered by Plaintiff. Furthermore, Plaintiffs
Prayers for Relief request injunctive relief to restrain Defendants from the alleged
abusive practices in the future. The award of monetary damages and the order for
injunctive relief redress the injuries of the past and prevent further injury in the

future. Because all standing requirements of Article III of the U.S. Constitution

PLAINTIFF’S INITIAL COMPLAINT- 16

 

 

I

 

19cv
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

base 3:19-cv-02328-JLS-KSC Document1 Filed 12/06/19 PagelD.17 Page 17 of 24

have been met, as laid out in Spokeo, Inc. v. Robins, 578 U.S. _ (2016), Plaintiff
has standing to sue all defendants on the stated claims.

73. “To establish injury in fact, a plaintiff must show that he or she suffered ‘an
invasion of a legally protected interest’ that is ‘concrete and particularized’ and
‘actual or imminent, not conjectural or hypothetical.’” Spokeo. at 1548 (quoting
Lujan, 504 U.S. at 560). The Supreme Court noted that concreteness is quite
distinct from particularization. /d. An injury is “particularized” if it affects “the
plaintiff in a personal and individual way.” Jd. In addition, for an injury to be
“concrete”, it must be “de facto,” meaning that it is “real” and not “abstract.” Jd.
However, an injury need not be “tangible” in order to be “concrete,” and intangible
injuries may constitute injury in fact. fd. at 1549. In order to determine whether an
intangible harm constitutes injury in fact, Spokeo provided two factors to be
considered: “history and the judgment of Congress.” /d. at 1549. Specifically, “(1)
whether the statutory violation bears a ‘close relationship to a harm that has
traditionally been regarded as providing a basis for a lawsuit in English or
American courts,’ and (2) congressional judgment in establishing the statutory
right, including whether the statutory right is substantive or procedural.” Matera v.
Google, No. 15cv 4062-LHK, 2016 WL 5339806, at *9 (N.D. Cal. Sept. 23, 2016).
Spokeo also held that “the violation of a procedural right granted by statute can be

sufficient in some circumstances to constitute injury in fact.” Spokeo, 136 S. Ct. at

PLAINTIFF’S INITIAL COMPLAINT- 17

 

 

19cv
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

1549. In such a case, a plaintiff “need not allege any additional harm beyond the
one [the legislature] has identified.” Jd.

74. Here, Plaintiff alleges that Defendant Hurricane Tax, LLC contacted him
using a "telephone dialing system." This is insufficient standing alone, but as in
Charkchyan and Kramer, Plaintiff alleges sufficient additional facts. First, one of
the calls is available to the Court as audio recordings of the robotic voice message
that initiated the calls. Second, the calls are solicitation advertisements: they
advertise Defendant Hurricane Tax, LLC’s services for which Plaintiff has
absolutely not use or interest. Third, Plaintiff declares that he has never heard of
Defendant Hurricane Tax, LLC, visited any location operated by said Defendant
prior to the harassing and annoying calls, nor provided his cellular telephone
number to Defendant Hurricane Tax, LLC or consented to receive calls from
Defendants. Plaintiff also has had no prior business relationship with Defendants.
Plaintiff had no reason to be in contact with Defendant Hurricane Tax, LLC nor
has he ever purchased any kind of product or service that they are selling.
Plaintiff's allegations are sufficient to establish that Defendants used ATDS in
sending their prerecorded solicitation messages illegally and in direct violation of
the TCPA.

75. In Plaintiff's case, the allegations establish that he did not give prior express

consent. He declared that he was “the regular user and subscriber to the cellular

PLAINTIFF’S INITIAL COMPLAINT- 18

 

 

base 3:19-cv-02328-JLS-KSC Document1 Filed 12/06/19 PagelD.18 Page 18 of 24

 

19cv
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

telephone number at issue." He also declared that he has "never heard of
[Defendant], visited any location operated by [Defendant], provided [his] cellular
telephone number to [Defendant] or consented to receive text messages from
[Defendant]." As in Charkchyan, these allegations are sufficient to support
Plaintiff's claims that he did not give prior express consent authorizing Defendants
to send the prerecorded messages, nor to use an ATDS.

FIRST CAUSE OF ACTION
Negligent Violations of the Telephone Consumer Protection Act
47 U.S.C. §227(b).

76. Plaintiff repeats and incorporates by reference into this cause of action the
allegations set forth above at Paragraphs 1-75.

77. The foregoing acts and omissions of all defendants constitute numerous and
multiple negligent violations of the TCPA, including but not limited to each and
every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular 47
U.S.C. § 227 (b)(1)(A).

78.  Asaresult of both Defendant’s negligent violations of 47 U.S.C. § 227(b),
Plaintiff is entitled to an award of $500.00 in statutory damages, for each and every
violation, pursuant to 47 U.S.C. § 227 (b)(3)(B).

79, Plaintiff is also entitled to and seek injunctive relief prohibiting such conduct

in the future.

PLAINTIFF’S INITIAL COMPLAINT- 19

tase 3:19-cv-02328-JLS-KSC Documenti1 Filed 12/06/19 PagelD.19 Page 19 of 24

 

 

 

19cev
10

ll

12

13

i4

i415

16

17

18

19

20

21

22

23

24

25

 

SECOND CAUSE OF ACTION
Knowing and/or Willful Violations of the Telephone Consumer Protection Act
47 U.S.C. §227(b)

80. Plaintiff repeats and incorporates by reference into this cause of action the
allegations set forth above at Paragraphs 1-75.

81. The foregoing acts and omissions of all defendants, jointly and severally,
constitute numerous and multiple knowing and/or willful violations of the TCPA,
including but not limited to each and every one of the above cited provisions of 47
U.S.C. § 227(b), and in particular 47 U.S.C. § 227 (b)(1)(A).

82. As aresult of all Defendant’s knowing and/or willful violations of 47 U.S.C.
§227(b), Plaintiff is entitled to an award of $1,500.00 in statutory damages, for
each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §
227(b) )(3)(C).

83.  Plaintiffis also entitled to and seek injunctive relief prohibiting such conduct

in the future.

THIRD CAUSE OF ACTION
Negligent Violations of the Telephone Consumer Protection Act

84. Plaintiff repeats and incorporates by reference into this cause of action the
allegations set forth above at Paragraphs 1-75.
85. The foregoing acts and omissions of all defendants, jointly and severally,

constitute numerous and multiple negligent violations of the TCPA, including but

PLAINTIFF'S INITIAL COMPLAINT- 20

 

Case 3:19-cv-02328-JLS-KSC Document1 Filed 12/06/19 PagelD.20 Page 20 of 24

 

19cv
16

11

12

13

14

15

16

\7

18

19

20

21

22

23

24

25

 

Case 3:19-cv-02328-JLS-KSC Document1 Filed 12/06/19 PagelD.21 Page 21 of 24

not limited to each and every one of the above cited provisions of 47 U.S.C. §
227(c), and in particular 47 U.S.C. § 227 (c)(5).

86. As aresult of all Defendant’s negligent violations of 47 U.S.C. § 227(c),
Plaintiff is entitled an award of $500.00 in statutory damages, for each and every
violation, pursuant to 47 U.S.C. § 227(c)(5)(B).

87.  Plaintiffis also entitled to and seek injunctive relief prohibiting such conduct

in the future.

FOURTH CAUSE OF ACTION
Knowing and/or Willful Violations of the Telephone Consumer Protection Act
47 U.S.C. §227 et seq.

88. Plaintiff repeats and incorporates by reference into this cause of action the
allegations set forth above at Paragraphs 1-75.

89. The foregoing acts and omissions of all defendants constitute numerous and
multiple knowing and/or willful violations of the TCPA, including but not limited
to each and every one of the above cited provisions of 47 U.S.C. § 227(c), in
particular 47 U.S.C. § 227 (c)(5).

90.  Asaresult of all Defendant’s knowing and/or willful violations of 47 U.S.C,
§ 227(c), Plaintiff is entitled to an award of $1,500.00 in statutory damages, for
each and every violation, pursuant to 47 U.S.C. §227(c)(5).

91.  Plaintiffis also entitled to and seek injunctive relief prohibiting such conduct

PLAINTIFF’S INITIAL COMPLAINT- 21

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

tase 3:19-cv-02328-JLS-KSC Document1 Filed 12/06/19 PagelD.22 Page 22 of 24

in the future.

FIFTH CAUSE OF ACTION
California Invasion of Privacy Act
PC §632.7 and PC §6372

92. Plaintiff repeats and incorporates by reference into this cause of action the
allegations set forth above at Paragraphs 1-75.

93. The foregoing acts and omission of all defendants constitute numerous and
multiple knowing and/or willful violations of CIPA, including but not limited to
each and every one of the above cited provisions of California Penal Code §632,
§632.7 and §637.2

94. As aresult of all Defendant’s knowing and willful violation of CIPA
sections PC §632 et seq, including PC §632.7, Defendants both owe Plaintiff
$5,000 per call.

95. Plaintiff is also entitled to injunctive relief as expressly provided for within
CIPA to prohibit all defendants from illegally recording calls to Plaintiff ever
again.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests judgment against all defendants for the

following:
FIRST CAUSE OF ACTION

Negligent Violations of the Telephone Consumer Protection Act

PLAINTIFF'S INITIAL COMPLAINT- 22

I

 

 

 

19cv
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

tase 3:19-cv-02328-JLS-KSC Documenti1 Filed 12/06/19 PagelD.23 Page 23 of 24

47 U.S.C. §227(b)

e Asaresult of all Defendant’s negligent violations of 47 U.S.C.
§227(b)(1), Plaintiff is entitled to and request $500 in statutory damages, for
each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B).

e Any and all other relief that the Court deems just and proper.

SECOND CAUSE OF ACTION
Knowing and/or Willful Violations of the Telephone Consumer Protection Act
47 U.S.C, §227(b)

e Asaresult of all Defendant’s willful and/or knowing violations of 47 U.S.C.
§227(b)(1), Plaintiff is entitled to and request treble damages, as provided by
statute, up to$1,500, for each and every violation, pursuant to 47 U.S.C.
§227(b)(3)(B) and 47 U.S.C. §227(b)(3)\(C).

e Any and all other relief that the Court deems just and proper.

THIRD CAUSE OF ACTION

Negligent Violations of the Telephone Consumer Protection Act 47 U.S.C.
§227(c)

e Asaresult of all Defendant’s negligent violations of 47 U.S.C.
§227(c)(5), Plaintiff is entitled to and request $500 in statutory damages, for
each and every violation, pursuant to 47 U.S.C. 227(c)(5).

e Any and all other relief that the Court deems just and proper.

FOURTH CAUSE OF ACTION
Knowing and/or Willful Violations of the Telephone Consumer Protection Act
47 U.S.C. §227(c)

e As aresult of all Defendant’s willful and/or knowing violations of 47 U.S.C.

PLAINTIFF'S INITIAL COMPLAINT- 23

 

 

 
10

11

12

13

14

13

16

17

18

19

20

21

22

23

24

25

 

(

Pase 3:19-cv-02328-JLS-KSC Document1 Filed 12/06/19 PagelD.24 Page 24 of 2]

§227(c){(5), Plaintiff is entitled to and request treble damages, as provided by
statute, up to $1,500, for each and every violation, pursuant to 47 U.S.C.

 

§227(c)(5).
e Any and all other relief that the Court deems just and proper.
FIFTH CAUSE OF ACTION
California Invasion of Privacy Act
PC §632.7 and PC §6372

e As aresult of all Defendant’s wrongful acts, $5,000 per cal! for each such
call that was recorded without consent or disclose of such recording at the
beginning of the calls that Defendants made to Plaintiff.

e Any and all other relief that the Court deems just and proper.

Respectfully Submitted this 6" day of December, 2019. ot

a

    

a

IS! Aatton Eiht

A aintiff

PLAINTIFF'S INITIAL COMPLAINT- 24

 

 

19cv
